Matter of Angel D. v Nieza S. (2015 NY Slip Op 06958)





Matter of Angel D. v Nieza S.


2015 NY Slip Op 06958


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15702

[*1] In re Angel D., Petitioner-Respondent,
vNieza S., Respondent. 
Luis D., Nonparty Appellant.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Building Service 32BJ Legal Services Fund, New York (Analiz M. Velazquez of counsel), for respondent.

Order, Family Court, New York County (Marva Burnett, Referee), entered on or about May 7, 2014, which, to the extent appealed from, denied respondent mother's request to relocate with the parties' child to Florida, unanimously affirmed, without costs.
Respondent mother has not appealed from the order denying her request to relocate. To the extent the appellant child is aggrieved by the order (see Matter of Baxter v Borden, 122 AD3d 1417 [4th Dept 2014], lv denied 24 NY3d 915 [2015]), we find that the court's determination that relocation would not be in the child's best interests has a sound and substantial basis in the record (see Matter of Tropea v Tropea, 87 NY2d 727, 741 [1996]; see generally Matter of David J.B. v Monique H., 52 AD3d 414, 415 [1st Dept 2008]). There was valid evidentiary support for the conclusion that relocation would be damaging to the child's relationship with the father (see Matter of Frederick A. v Lisa C., 121 AD3d 495 [1st Dept 2014]). Although a slight economic advantage could be realized by the move to Florida and the child expressed a preference for relocation through his attorney, the referee properly concluded that any benefits of relocation [*2]would not outweigh the harm resulting from the disruption to the child's relationship with his father (see Matter of Charmaine L. v Kenneth D., 76 AD3d 910 [1st Dept 2010], lv denied 16 NY3d 702 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK